Title: To Alexander Hamilton from James McHenry, 8 February 1799
From: McHenry, James
To: Hamilton, Alexander



Philad. 8 Febry 1799.
private & had better bedestroyed
Dear Hamilton

I have received your public letter of the 6 and another (private) dated also on the 6th. The latter this morning.
Your instructions are and have been some days with the President. The moment he is pleased to decide so as to enable me to proceed you shall have them. I spoke to him yesterday, on the subject: he had not considered them, and seemed to insinuate the affair need not be hurried. I urged the necessity which existed to put you in possession of my orders, as soon as possible, for that no preparatory arrangements could be made respecting the recruiting service till then, &c &c &c.
The list you suggest makes one of several references annexed to the instructions.
I have taken care in all my lists presented to the President for nominations, not to destroy hope, nor to exclude meritorious young men who had not acted like old unclaimable offenders.
⟨Gibbs⟩ I think would have made a good officer but it is a fact, that his character is very low in Boston, that he is looked upon as a triffler, and has no weight whatever in that quarter of the union.
I shall endeavour to fill up the vacancies in the New Regiments as soon as possible.
Yours sincerely

James McHenry

